department of the treasury employer_identification_number contact person - id number contact telephone number uil code internal_revenue_service p o box cincinnati oh number date date date legend b management company c scholarship program d donor e technical career f field of study z geographic location x number of scholarships x dollars dollar_figure amount y number of additional scholarships y dollars dollar_figure amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the information submitted indicates that grants funded by you will be administered supervised b is exempt from federal_income_tax under sec_501 of the internal and paid out by b revenue code and has been classified as a publicly_supported_organization the name of your scholarship program is c the purpose of c is to provide scholarships to undergraduate students who have career goals in e under the terms of your agreement you will make contributions to b to fund scholarships for the benefit of eligible students who started in c in order to be considered for c the applicant must e bea united_states citizen who is a high school senior high school graduate or a current postsecondary undergraduate e plan to enroll in a full-time undergraduate study at a four-year accredited college or university be a permanent resident in one of z states district demonstrate financial need and scholastic achievement and major in a course of study that focuses on e employees including relatives of employees of b b and their affiliates and subcontractors and d employees affiliated with you are not eligible and your program is not intended to grant scholarships to children of employees of a particular company the program will use b selection procedures which may include the consideration of diversity whether applicant are offspring of military or first generation to attend college academic performance demonstrated leadership and participation in school and community activities work experience an outside appraisal and a word essay demonstrating achievement and educational and career goals in one of four course of study in e b will assume responsibility requirements for management of program design and promotion of program as requested by you b will also be responsible for receipt acknowledgment and processing of all application materials distribution receipt and processing of renewal forms for previous scholarship recipients evaluation of applications selection and notification of recipients notification of non- recipients confirmation of school enrollment and payment of awards to student recipients on behalf of you and only to the extent that you have advanced the money to b you will award up to x scholarships in the amount of x dollars per year which are available for up to four years participants who are chosen from the early applicants’ pool these awards are available for up to four years and five years for certain f programs and on the basis of satisfactory academic performance all awards are for undergraduate study only in addition you will award up y scholarships in the amount of y dollars to you will obtain reports from b to determine whether the grantees have performed the activities that the grants were intended to finance these reports are based on records that contain all information obtained by the foundation to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to the foundation or to a director or officer of the foundation the purpose and amount of each grant and any additional information the foundation obtains in complying with its grants administration procedures you will conduct investigations on any possible misuse of funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sub sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revrul_81_217 1981_2_cb_217 describes a situation involving a private_foundation making grants to an organization that is not a private_foundation to provide scholarships only to children of a particular employer the organization that is not a private_foundation evaluates the students according to its own criteria including student performance on a qualifying examination since grant funds are distributed only to children of employees of a particular company students who receive scholarships are not selected completely independently of the grantor accordingly any such scholarships awarded and paid after date are considered to be individual grants under sec_4945 for which advance approval of grant procedures are required under sec_4945 because your scholarships are not employer-related grants the provisions of revproc_76_47 1976_2_cb_670 are not applicable however you establish criteria in addition to the criteria set by b thus students who receive scholarships are not selected completely independently of you accordingly such scholarships are considered to be individual grants under sec_4945 for which advance approval of grant procedures are required under sec_4945 based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
